THE STATE OF TEXAS
                         MANDATE
                     *********************************************


TO THE 188TH DISTRICT COURT OF GREGG COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 7th
day of January, 2015, the cause upon appeal to revise or reverse your judgment between

 VALERUS COMPRESSION SERVICES, A TEXAS LIMITED PARTNERSHIP AND
 VALERUS COMPRESSION SERVICES MANAGEMENT, LLC, A TEXAS LIMITED
             LIABILITY COMPANY, GENERAL PARTNER,
                      Appellants/Cross-Appellees,

                     NO. 12-13-00393-CV; Trial Court No. 2012-1791-A

                                 Opinion by Brian Hoyle, Justice.

                        GREGG COUNTY APPRAISAL DISTRICT,
                              Appellee/Cross-Appellant

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the oral arguments, appellate record and the briefs
filed herein, and the same being considered, it is the opinion of this court that there was error in
the judgment of the court below.

        It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the trial
court is affirmed to the extent it orders that the taxable situs for the equipment at issue is in
Gregg County, Texas.

        It is further ORDERED, ADJUDGED, and DECREED that the judgment of the trial
court is reversed to the extent it orders that Sections 23.1241 and 23.1242 of the Texas Tax
Code are applicable to the equipment at issue and this cause is remanded to the trial court for
further proceedings.

       It is further ORDERED that all costs of this appeal are hereby adjudged against
VALERUS COMPRESSION SERVICES, A TEXAS LIMITED PARTNERSHIP and
VALERUS COMPRESSION SERVICES MANAGEMENT, LLC, A TEXAS LIMITED
LIABILITY COMPANY, GENERAL PARTNER, for which let execution issue; and that this
decision be certified to the court below for observance.”
        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 4th day of May, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk